 



Exhibit 10.3

EXECUTION DOCUMENT

FIFTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

          This FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (the “Fifth Amendment”) is made as of this 28th day of
February, 2005 by and between CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company, with its chief executive office located at 4445 Willard
Avenue, Chevy Chase, Maryland 20815 (“Lender”) and UNITED STATES PHARMACEUTICAL
GROUP, L.L.C. d/b/a NATIONSHEALTH, a Delaware limited liability company,
NATIONSHEALTH HOLDINGS, L.L.C., a Florida limited liability company and
NATIONSHEALTH, INC. (f/k/a MILLSTREAM ACQUISITION CORPORATION), a Delaware
corporation (jointly and severally, the “Borrower”).

W I T N E S S E T H:

          WHEREAS, Lender and Borrower (other than Nationshealth, Inc.) entered
into a certain Revolving Credit and Security Agreement dated as of the 30th day
of April, 2004 (the “Original Credit Agreement”) whereby Lender agreed to make
loans, advances and other extensions of credit to Borrower thereunder; and

          WHEREAS, Lender and Borrower (other than Nationshealth, Inc.) entered
into a certain Amended and Restated Revolving Credit and Security Agreement
dated as of the 29th of June, 2004 (as amended by the Prior Amendments (defined
below) and hereby, and as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) whereby Lender made available to Borrower
(other than Nationshealth, Inc.) a separate Overadvance Facility and permitted
Borrower (other than Nationshealth, Inc.) to include its inventory within the
Borrowing Base for the Revolving Facility; and

          WHEREAS, Lender and Borrower (other than Nationshealth, Inc.) amended
the Agreement in certain respects pursuant to a certain First Amendment to
Amended and Restated Revolving Credit and Security Agreement dated as of the
10th day of August, 2004 (the “First Amendment”); and

          WHEREAS, on August 31, 2004, Millstream Acquisition Corporation
(“MAC”) changed its name to Nationshealth, Inc.; and

          WHEREAS, on August 31, 2004, N Merger, LLC, a wholly owned subsidiary
of MAC, was merged with and into NationsHealth Holdings, L.L.C. and as a result
of the merger, NationsHealth Holdings, L.L.C. continued as the surviving limited
liability company; and

          WHEREAS, Lender and Borrower amended the Agreement in certain respects
pursuant to a certain Joinder and Second Amendment to Amended and Restated
Revolving Credit and Security Agreement dated as of the 14th day of September,
2004 in order to join Nationshealth, Inc. as a party to the Agreement (the
“Second Amendment”); and

          WHEREAS, Lender and Borrower amended the Agreement in certain respects
pursuant to a certain Third Amendment to Amended and Restated Revolving Credit
and Security Agreement dated as of the 3rd day of November, 2004 (the “Third
Amendment”) and a certain Fourth Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of the 10th day of February, 2005 (the
“Fourth Amendment” and together with the First Amendment, the Second Amendment
and the Third Amendment, collectively, the “Prior Amendments”); and

          WHEREAS, Lender and Borrower desire to further amend the Agreement in
certain respects upon the terms and conditions set forth herein to provide for
the foregoing; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, Borrower has requested and Lender has agreed to the
modification of certain provisions of the Agreement upon the terms and subject
to the conditions set forth herein; and

          WHEREAS, Section 12.8 of the Agreement provides that no modification
or amendment of the Agreement shall be effective unless the same shall be in
writing and signed by the parties thereto.

          NOW, THEREFORE, in consideration of the promises and other mutual
covenants contained herein, the receipt and sufficiency of which is hereby
acknowledged, Lender and Borrower agree as follows:

          1. Amendments of Agreement. As of the Effective Date (defined below),
Lender and Borrower hereby agree to amend the Agreement as follows:

          (a) Section 7.3 of the Agreement, entitled “Permitted Liens,” is
hereby amended to read as follows:

               7.3 Permitted Liens

          Borrower shall not create, incur, assume or suffer to exist any Lien
upon, in or against, or pledge of, any of the Collateral or any of its
properties or assets or any of its authorized but unissued or treasury shares,
securities or other equity or ownership or partnership interests, whether now
owned or hereafter acquired, except the following (collectively, “Permitted
Liens”): (i) Liens under the Loan Documents or otherwise arising in favor of
Lender, (ii) Liens imposed by law for taxes (other than payroll taxes),
assessments or charges of any Governmental Authority for claims not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained by such Person in accordance with GAAP to the satisfaction of Lender
in its sole discretion, (iii) (A) statutory Liens of landlords (provided that
any such landlord has executed a Landlord Waiver and Consent in form and
substance satisfactory to Lender) and of carriers, warehousemen (provided that
any such warehousemen have executed a Warehouse Waiver and Consent in form and
substance satisfactory to Lender), mechanics, materialmen, and (B) other Liens
imposed by law or that arise by operation of law in the ordinary course of
business from the date of creation thereof, in each case only for amounts not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained by such Person in accordance with GAAP to the satisfaction of
Lender in its sole discretion, (iv) Liens (A) incurred or deposits made in the
ordinary course of business (including, without limitation, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, leases, contracts (other than for the repayment of Indebtedness),
statutory obligations and other similar obligations, or (B) arising as a result
of progress payments under government contracts, (v) purchase money Liens
(A) securing Indebtedness permitted under Section 7.2(iii), or (B) in connection
with the purchase by such Person of equipment in the normal course of business,
provided that such payables shall not exceed any limits on Indebtedness provided
for herein and shall otherwise be Permitted Indebtedness hereunder, (vi) Liens
securing the MHR Subordinated Debt and (vii) Liens disclosed on Schedule 7.3.

          (b) Section 7.5 of the Agreement, entitled “Dividends; Redemptions,”
is hereby amended to read as follows:

2



--------------------------------------------------------------------------------



 



               7.5 Dividends; Redemptions

          Borrower shall not (i) declare, pay or make any dividend or
Distribution on any shares of capital stock or other securities or interests
(other than dividends or Distributions payable in its stock, or split-ups or
reclassifications of its stock), (ii) apply any of its funds, property or assets
to the acquisition, redemption or other retirement of any capital stock or other
securities or interests or of any options to purchase or acquire any of the
foregoing (provided, however, that Borrower may redeem its capital stock from
terminated employees (other than the Employees except to the extent permitted
under the Employee Subordination Agreements) pursuant to, but only to the extent
required under, the terms of the related employment agreements as long as no
Default or Event of Default has occurred and is continuing or would be caused by
or result from the payment thereof and as long as the aggregate amount of
payments made to such terminating employees in any fiscal year does not exceed
$50,000), (iii) otherwise make any payments or Distributions to any stockholder,
member, partner or other equity owner in such Person’s capacity as such, or
(iv) make any payment of any Management or Service Fee; provided, however,
Borrower may (A) make payments in the ordinary course of business in accordance
with the terms of the Employment Agreements to the extent that such payments are
not otherwise prohibited under the terms of the Employee Subordination
Agreements, (B) payments of Tax Distributions as long as no Event of Default has
occurred and is continuing or would result therefrom and (C) payments for
redemptions or puts as contemplated by Section 5 of the MHR Subordinated Note to
the extent that such payments are not otherwise prohibited under the terms of
the MHR Subordination Agreement and, if such redemption occurs under
(a) Section 5(a), either the Lender has consented to Borrower’s incurrence of
the Indebtedness necessary to consummate the Contravening Transaction under
Section 7.1 of the Senior Loan Agreement (which consent shall be deemed to be a
consent to such redemption under Section 7.5 of the Senior Loan Agreement) or
the Obligations are being simultaneously paid in full in cash, (b) Section 5(b)
or 5(c) of the MHR Subordinated Note, either the Lender has consented thereto or
the Obligations are being simultaneously paid in full in cash, or
(c) Section 5(d) of the MHR Subordinated Note, such redemption is made only in
strict accordance with such Section 5(d), as in effect on February 28, 2005 and
without amendment or modification and the proceeds (net of fees, expenses,
commissions and other amounts required to be paid from such proceeds) to
Borrower from the exercise of warrants contemplated and described in such
Section 5(d) are at least four (4) times the proceeds utilized by Borrower to
effect such redemption; provided, further, that Borrower shall not make or
suffer to exist any such payment described in (i) through (iii) above if a
Default of Event of Default has occurred and is continuing or would result
therefrom.

          (c) The definition of the term “Permitted Subordinated Debt” set forth
in Appendix A of the Loan Agreement is hereby amended to read as follows:

          “Permitted Subordinated Debt” shall mean the MHR Subordinated Debt and
other indebtedness incurred by Borrower to which is subordinated to Borrower’s
indebtedness owed to Lender pursuant to a written agreement approved by Lender
in writing.

          (d) The definition of the term “Subordination Agreement” set forth in
Appendix A of the Loan Agreement is hereby amended to read as follows:

          “Subordination Agreement” shall mean, collectively and each
individually, the Employee Subordination Agreement, the MHR Subordination
Agreement and each other subordination agreement to which Lender and other
service providers, employees or creditors of any Borrower are a party.

3



--------------------------------------------------------------------------------



 



          (e) The following definitions of the terms “Contravening Transaction”,
”MHR Subordinated Debt”, “MHR Subordinated Note” and “MHR Subordination
Agreement” are hereby added to Appendix A of the Loan Agreement is hereby
amended to read as follows:

          “Contravening Transaction” shall have the meaning set forth in that
certain side letter dated February 28, 2005 between Borrower, MHR Capital
Partners LP, MHR Capital Partners (100) LP and OTQ LLC setting forth certain
procedures with respect to redemptions of the MHR Subordinated Debt and related
equity and equity related securities and attached hereto as Exhibit A-1.

          “MHR Subordinated Debt” shall mean all Junior Obligations as defined
in the MHR Subordination Agreement.

          “MHR Subordinated Note” shall mean, individually or collectively, the
note or notes dated as of February 28, 2005 issued by the Borrower to MHR
Capital Partners LP, MHR Capital Partners (100) LP and OTQ LLC in the aggregate
principal amount of $15,000,000 and in the form attached hereto as Exhibit A-2.

          “MHR Subordination Agreement” shall mean the Senior Subordination
Agreement dated as of February 28, 2005 by and among the Lender as the Senior
Lender, MHR Capital Partners LP, MHR Capital Partners (100) LP and OTQ LLC as
the Junior Lender and MHR Capital Partners LP in its capacity as the collateral
agent for the Junior Lender.

          (f) The Agreement is hereby amended by inserting Exhibits A-1 and A-2
attached to this Fifth Amendment as Exhibits A-1 and A-2 of the Agreement.



  2.   Conditions to Effectiveness. This Fifth Amendment shall be effective on
the date (the “Effective Date”) upon which the following conditions precedent
are satisfied:

               (a) Borrower shall have delivered to Lender an executed copy of
this Fifth Amendment duly executed by an authorized officer of Borrower and each
other agreement, document or instrument reasonably requested by the Lender in
connection with this Fifth Amendment, each in form and substance reasonably
satisfactory to Lender;

               (b) the representations and warranties contained herein and in
all other Loan Documents shall be true and correct;

               (c) no Default or Event of Default shall be in existence; and

               (d) Lender shall have received all fees, charges and expenses
payable to Lender as required by this Fifth Amendment and in connection with
this Fifth Amendment and the documentation related hereto, including, but not
limited to, legal fees and out-of-pocket costs (including in-house counsel fees
and expenses).

          3. Representations and Warranties.

               (a) Notwithstanding any other provision of this Fifth Amendment,
Borrower hereby confirms and makes all of the representations and warranties set
forth in the Agreement and other Loan Documents with respect to such Borrower
and this Fifth Amendment as of the date hereof and as of the Effective Date and
confirms that they are true and correct and no Default or Event of Default has
occurred and is continuing as of the date hereof.

4



--------------------------------------------------------------------------------



 



               (b) Borrower hereby represents and warrants as of the date of
this Fifth Amendment and as of the Effective Date as follows: (i) it is duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of organization; (ii) the execution, delivery and
performance by it of this Fifth Amendment, as applicable, are within its powers,
have been duly authorized, and do not contravene (A) its articles of
organization, operating agreement, or other organizational documents, or (B) any
applicable law; (iii) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Authority or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Fifth Amendment, as applicable, by or against
it; (iv) this Fifth Amendment has been duly executed and delivered by it;
(v) this Fifth Amendment constitutes its legal, valid and binding obligations
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and (vi) after giving effect to this Fifth
Amendment, it is not in default under the Agreement and no Default or Event of
Default exists, has occurred or is continuing.

          4. Expenses. Borrower shall pay all costs and expenses incurred by
Lender or any of its Affiliates, including, without limitation, documentation
and diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses and reasonable attorneys’ fees and expenses, in connection with
entering into, negotiating, preparing, reviewing and executing this Fifth
Amendment contemplated hereby and all related agreements, documents and
instruments, and all of the same, to the extent incurred and not promptly
reimbursed by Borrower, may be charged to Borrower’s account and shall be part
of the Obligations. If Lender or any of its Affiliates uses in-house counsel for
any of the purposes set forth above Borrower expressly agrees that its
Obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Lender or
such Affiliate in its sole discretion for the work performed.

          5. Effect of Amendment. Lender and Borrower hereby acknowledge and
agree that except as provided in this Fifth Amendment, the Agreement (as amended
by the Prior Amendments), the Note and the other Loan Documents remain in full
force and effect and have not been modified or amended in any respect, it being
the intention of Lender and Borrower that this Fifth Amendment and the Agreement
(as amended by the Prior Amendments) be read, construed and interpreted as one
and the same instrument. The foregoing amendments are subject to Borrower
executing and delivering this Fifth Amendment and all additional documents
required to be executed and delivered herein. In addition, the foregoing does
not constitute a waiver by Lender of any Default or Event of Default.

          6. Confirmation of Agreements. Lender and Borrower hereby acknowledge
and agree that, except as provided in this Fifth Amendment, the Agreement (as
amended by the Prior Amendments), the Note and the other Loan Documents, and the
grant of the liens, security interests and other encumbrances thereunder, and
their agreements, covenants, obligations, representations and warranties
thereunder and therein, are hereby expressly ratified, confirmed and restated as
of the date hereof.

          7. References to Loan Documents. Each of the other Loan Documents are
hereby modified in such a manner as to be consistent with all modifications and
agreements contained herein and to the extent that all references therein to and
descriptions therein of the Agreement and the Note shall be deemed to refer to
and describe the Agreement (as amended by this Fifth Amendment and the Prior
Amendments).

          8. Capitalized Terms. All capitalized terms not otherwise defined in
this Fifth Amendment shall have the meanings ascribed to such terms in the
Agreement (as amended by the Prior Amendments).

5



--------------------------------------------------------------------------------



 



          9. Benefit. This Fifth Amendment shall inure to the benefit of and
bind the parties hereto and their respective successors and assigns.

          10. Amendments. This Fifth Amendment may not be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by the
written agreement of Lender and Borrower. This Fifth Amendment shall be
considered part of the Agreement for all purposes under the Agreement.

          11. Headings and Counterparts. The captions in this Fifth Amendment
are intended for convenience and reference only and do not constitute and shall
not be interpreted as part of this Fifth Amendment and shall not affect the
meaning or interpretation of this Fifth Amendment. This Fifth Amendment may be
executed in one or more counterparts, all of which taken together shall
constitute but one and the same instrument. This Fifth Amendment may be executed
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts for all purposes, and each party to this Fifth
Amendment agrees that it will be bound by its own facsimile signature and that
it accepts the facsimile signature of each other party to this Fifth Amendment.

          12. Governing Law; JURY TRIAL WAIVER. THIS FIFTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW
PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY
TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

          13. RELEASE BY BORROWER. By execution of this Fifth Amendment,
Borrower acknowledges and confirms that Borrower does not have any offsets,
defenses or claims against Lender, or any of its present or former subsidiaries,
affiliates, officers, directors, shareholders, employees, agents,
representatives, attorneys, predecessors, successors or assigns whether asserted
or unasserted. To the extent that Borrower may have such offsets, defenses or
claims, Borrower and each of its successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees, agents, heirs, executors, as applicable,
jointly and severally, knowingly, voluntarily and intentionally waive, release
and forever discharge Lender, its subsidiaries, affiliates, officers, directors,
shareholders, employees, agents, attorneys, predecessors, successors and
assigns, both present and former (collectively the “Lender Affiliates”) of and
from any and all actual or potential claims, demands, damages, actions, requests
for sanctions and causes of action, torts, obligations, suits, debts,
controversies, damages, judgments, executions, claims and demands whatsoever,
all other liabilities whether known or unknown, matured or unmatured, contingent
or absolute, of any kind or description whatsoever, either in law or in equity,
asserted or unasserted which against Lender and/or Lender Affiliates they ever
had, now have, claim to have or may later have or which any of any Borrower’s
successors, assigns, parents, subsidiaries, affiliates, predecessors, employees,
agents, heirs, executors, as applicable, both present and former ever had, now
has, claim to have or may later have, upon or by reason of any manner, cause,
causes or thing whatsoever, including, without limitation, any presently
existing claim or defense whether or not presently suspected, contemplated or
anticipated, and Borrower hereby agrees that Borrower is collaterally estopped
from asserting any claims against Lender or any of the Lender Affiliates
relating to the foregoing.

          14. Entire Agreement. This Fifth Amendment, the Agreement (as amended
by the Prior Amendments), and the other Loan Documents constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and supersedes all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof and may not be contradicted by evidence
of prior,

6



--------------------------------------------------------------------------------



 



contemporaneous or subsequent oral agreements between the parties. There are no
unwritten oral agreements between the parties.

          15. Miscellaneous. Whenever the context and construction so require,
all words used in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.
This Fifth Amendment shall inure to the benefit of Lender, all future holders of
any Note, any of the Obligations or any of the Collateral and all Transferees,
and each of their respective successors and permitted assigns. No Borrower may
assign, delegate or transfer this Fifth Amendment or any of its rights or
obligations under this Fifth Amendment without the prior written consent of
Lender. No rights are intended to be created under this Fifth Amendment for the
benefit of any third party donee, creditor or incidental beneficiary of Borrower
or any Guarantor. Nothing contained in this Fifth Amendment shall be construed
as a delegation to Lender of any Borrower’s or any Guarantor’s duty of
performance, including, without limitation, any duties under any account or
contract in which Lender has a security interest or Lien. This Fifth Amendment
shall be binding upon Borrowers and their respective successors and assigns.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Lender and Borrower have executed this Fifth
Amendment as of the date first above written.

                LENDER:       CAPITALSOURCE FINANCE LLC
 
           

      By:   /s/ Keith D. Reuben

           

          Name: Keith D. Reuben

          Title: Managing Director
 
           
BORROWER:
                    UNITED STATES PHARMACEUTICAL         GROUP, L.L.C. d/b/a
NATIONSHEALTH
 
           

      By:   /s/ Glenn Parker

           

          Name: Glenn Parker, M.D.

          Title:
 
                    NATIONSHEALTH HOLDINGS, L.L.C.
 
           

      By:   /s/ Glenn Parker

           

          Name: Glenn Parker, M.D.

          Title:
 
                    NATIONSHEALTH, INC.
 
           

      By:   /s/ Glenn Parker

           

          Name: Glenn Parker, M.D.

          Title:

8